DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 3. The downhole tool of claim [[2]] 1, wherein the one or more grooves are axially extended relative to the elastomeric bag protector.
Claim 5. The downhole tool of claim 4, wherein the one or more grooves define a plurality of passages for the well fluid to traverse a surface of the elastomeric bag protector between the elastomeric bag protector and the housing.Claim 6. The downhole tool of claim 1, wherein the elastomeric bag protector includes a cutout and a crimp on the clamp mates  with the cutout.
Claim 11. The system of claim 10, wherein the number of  define a plurality of passages for the well fluid to traverse a surface of the elastomeric bag protector between the elastomeric bag protector and the housing.Claim 12. The system of claim 9, wherein the elastomeric bag protector includes a cutout and a crimp on the clamp mates  with the cutout.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 15 have each been amended to include a new limitation that states that the outer diameter of the elastomeric bag protector (500) includes one or more grooves (515). These grooves define a plurality of passages for the well fluid to traverse a surface of the elastomeric bag protector between the elastomeric bag protector and the housing (305) as best seen in Figures 5A and 7B.
In the previous office action, Merrill (US 2014/0202681) was relied on to anticipate a number of channels (at least two channels 126 are formed in the outer diameter of the top portion of the bag protector 86 as seen in Figure 3). However, these channels are formed as through holes in the bag protector and so cannot be considered as grooves formed on the outer surface of the bag protector. Furthermore, since these through holes (126) are already provided for fluid communication, there would be no reasonable motivation to add further grooves to the outer surface of Merrill’s bag protector (86). 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s).  Due to these reasons, independent claims 1, 9 and 15 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746